[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-11441         ELEVENTH CIRCUIT
                                                          JAN 10, 2012
                             Non-Argument Calendar
                           ________________________        JOHN LEY
                                                            CLERK

                      D.C. Docket No. 0:10-cr-60316-WJZ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DARRYL STANLEY PAXTON, JR.,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 10, 2012)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

      The district court convicted Darryl Stanley Paxton, Jr., on pleas of guilty,

made pursuant to a plea agreement, to all counts of a 15-count indictment: Counts
1 through 6, wire fraud, in violation of 18 U.S.C. § 1343; Counts 7 through 10,

fraudulent use of a Social Security number, in violation of 42 U.S.C.

§ 408(a)(7)(B); and Counts 11 through 15, money laundering, in violation of 18

U.S.C. § 1957(a). The court then sentenced Paxton to concurrent prison terms of

84 months on Counts 1 through 6 and 11 through 15 and 60 months on Counts 7

through 10.1 The court imposed the 84 months’ sentences at the bottom third of

the Guidelines sentence range, 78 to 97 months.

       Paxton now appeals the sentences he received on Counts 1 through 6 and 11

through 15 on the ground that they are procedurally unreasonable, to-wit: the

district court improperly enhanced the U.S.S.G. § 2B1.1 base offense level (for the

19 U.S.C. § 1343 offense) by two levels pursuant to special offense characteristic

§ 2B1.1(b)(10)(C)(i) on the ground that he used a fictitious name to obtain bank

loans and lines of credit rather than an actual name.2

       Paxton’s claim that the challenged sentences are procedurally unreasonable

fails because Paxton, in pleading guilty, admitted that he used a valid Social


       1
         As part of Paxton’s sentences on Counts 1 through 6 and 11 through 15, the district
court ordered Paxton to make restitution in the stipulated amount of $ 1,519,856.
       2
          In determining the 78-97 months Guidelines sentence range, the district court, adopting
the probation office’s determination, fashioned three groups: Counts 1-6, 7-10, and 11-15, and
then grouped these groups together. The guidelines for Counts 1-6 embodied the special offense
characteristic at issue here and thus provided the highest offense level in the case—for Counts 1-
6 and 11-15.

                                                2
Security number to obtain certain loans; the admission was contained in the factual

basis for his pleas of guilty. In short, the court appropriately applied the two-level

enhancement provided by § 2B1.1(b)(10)(C)(i). United States v. Auguste, 392

F.3d 1266, 1268 (11th Cir. 2004); accord United States v. Williams, 355 F.3d 893,

898-900 (6th Cir. 2003). Paxton’s sentences on Counts 1-6 and 11-15 are

accordingly

      AFFIRMED.




                                          3